            Case 1:18-cv-00890-APM Document 16 Filed 08/29/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
WILDEARTH GUARDIANS,                      )
                                          )
                                          )
            Plaintiff,                    )
                                          )                 Civil Action No. 18-890 (APM)
                                          )
U.S. BUREAU OF LAND MANAGEMENT,           )
                                          )
                                          )
            Defendant.                    )
__________________________________________)

                                   JOINT STATUS REPORT

        Plaintiff, WildEarth Guardians, and Defendant, the United States Bureau of Land

 Management (“BLM”), submit this Joint Status Report to apprise the Court of their progress in

 resolving this case under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552.

       1.       Plaintiff’s request, submitted under FOIA on August 28, 2017, sought “[a]ny

and all records related to or concerning the proposed Normally Pressured Lance Natural Gas

Development Project in Sublette County, Wyoming.”

       2.       BLM’s search identified 113,023 potentially responsive pages.

       3.       On November 13, 2017, BLM informed plaintiff that BLM’s Geographic

Information Service (“GIS”) requested data and information was made available to the public

via BLM’s website. On June 8, 2018, BLM released to plaintiff 4,705 pages of records in

full. On July 31, 2018, BLM released to plaintiff 1,545 pages in full. On August 9, 2018,

BLM released to plaintiff 2,110 pages in full. On September 26, 2018, BLM released to

plaintiff 5,789 pages, of which 9 pages had partial redactions withholding attorney client and

confidential information under FOIA Exemption 5. On Friday, November 16, 2018, BLM
            Case 1:18-cv-00890-APM Document 16 Filed 08/29/19 Page 2 of 4



released to plaintiff 15,840 pages, of which 4 pages were redacted and partially withheld

under FOIA Exemption 3 to protect information exempted from disclosure under the

National Historic Preservation Act (16 U.S.C. § 470, et seq.), and 14 pages redacted and

partially withholding attorney client and confidential information under FOIA Exemption 5.

       4.       On November 26, 2018, in addition to and outside of plaintiff’s request for

records, BLM provided to plaintiff a copy of all records in the case file sent to the Interior

Board of Land Appeals for the WildEarth Guardians appeal, IBLA 2019-002, of the

Normally Pressured Lance project decision. On December 20, 2018, BLM released to

plaintiff 15,460 pages released of which 77 pages withheld under FOIA Exemption 3 to

protect information exempted from disclosure under the National Historic Preservation Act

(16 U.S.C. § 470, et seq.), and 5 pages redacted and partially withholding attorney client and

confidential information under FOIA Exemption 5. On January 28, 2019, BLM notified

plaintiff that due to the partial government shutdown BLM would not be able to provide an

installment response for January 2019. On February 20, 2019, BLM released to plaintiff

21,061 pages, of which 115 pages were withheld in full and 28 pages partially redacted under

FOIA Exemption 3 to protect information exempted from disclosure under the National

Historic Preservation Act (16 U.S.C. § 470, et seq.), and 2 pages redacted and partially

withholding attorney client and confidential information under FOIA Exemption 5.

       5.       On March 19, 2019, BLM released to plaintiff 10,942 pages, of which 323

pages were withheld in part and 39 withheld in full under FOIA Exemption 3, and 1 page

withheld in part containing confidential information under FOIA Exemption 5. On April 23,

2019, BLM released to plaintiff 900 pages, of which 2 pages were withheld in part under




                                                   2
            Case 1:18-cv-00890-APM Document 16 Filed 08/29/19 Page 3 of 4



FOIA Exemption 3. On May 20, 2019, BLM released to plaintiff 1,175 pages, of which 1

page was redacted in part under FOIA Exemption 3.

       6.       On June 19, 2019, BLM released to plaintiff 2,058 pages, of which 2 pages

were withheld in part and 1 page was withheld in full under FOIA Exemption 3 and 6 pages

were withheld in part containing confidential information under FOIA Exemption 5. On July

17, 2017, BLM completed its response to the subject FOIA request with a final release of

4,579 pages.

       7.       BLM has now completed its response to the subject FOIA request. A total of

86,164 pages have been released to plaintiff. The Parties require a reasonable amount of

additional time to confer regarding BLM’s processing of plaintiff’s FOIA request.

Accordingly, the parties respectfully request that the Court permit the parties to file another

joint status report by October 25, 2019 to inform the Court of any remaining issues requiring

a judicial determination and proposing a schedule for further proceedings in this matter, if

appropriate.




                                                  3
          Case 1:18-cv-00890-APM Document 16 Filed 08/29/19 Page 4 of 4



Respectfully submitted,


/s/ Kelly Nokes                            JESSIE K. LIU
Kelly Nokes (Bar No. MT 0001)              D.C. Bar No. 472845
Western Environmental Law Center           United States Attorney
208 Paseo del Pueblo Sur, No. 602          for the District of Columbia
Taos, NM 87571
(575) 613-8051                             DANIEL F. VAN HORN
nokes@westernlaw.org                       D.C. Bar No. 924092
                                           Chief, Civil Division

                                           /s/ Christopher C. Hair
                                           CHRISTOPHER C. HAIR
                                           PA Bar No. 306656
                                           Assistant United States Attorney
                                           555 Fourth Street, NW
                                           Washington, D.C. 20530
                                           (202) 252-2541
                                           Christopher.Hair@usdoj.gov




                                       4
